PER CURIAM.
We hold that the trial judge erred in imposing costs without affording the appellant his due process rights of notice and an opportunity to be heard. Wood v. State, 544 So.2d 1004 (Fla.1989). We find no merit in the other issue presented by the appellant.
Accordingly, we strike the imposition of costs without prejudice to the state to seek reimposition after proper notice. In all other respects, the convictions and sentences are affirmed.
LEHAN, A.C.J., and FRANK and PATTERSON, JJ., concur.